DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 14-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig, et al. US5697449 in view of Geezy US4501521.
Hennig, et al. teaches a detachable tool comprising:
a bottom sub16 ;
a housing 36 configured to be coupled to the bottom sub assembly, the end of the housing including a first anti-rotational lock (shown in Figure 4), the first anti-rotational lock include a first set of fingers 31 on the end and a first set of grooves (between 31), the first set of fingers and the first set of grooves being configured to extend in parallel to each other,
an upper sub assembly 24 with a second anti-rotational lock 25 including a second set of fingers 29 and a second set of grooves (between 29), the first set of fingers being configured to be inserted into the second set of grooves and the second set of fingers being configured to be inserted into the first set of grooves to restrict the rotational movement of upper sub assembly and the housing in two directions due to interaction between the two, as shown in Figure 5. Figure 1 shows the ends having the above respective fingers and grooves.
Hennig, et al. does not teach that an inner diameter of the end is tapered towards a central axis of the housing.
Geezy teaches that it is known in the art to provide a sub assembly having anti-rotation locks with sets of fingers 47 and grooves 44 at one end that have an inner 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hennig in view of Geezy to select the inside diameter of the end to be tapered towards a central axis of the housing as a well-known means for providing guidance of inserted tools inside the end. 
Hennig, et al. further teaches an adjuster sleeve 37 including a shaft 47 and a collet 46, the adjuster sleeve being coupled to the upper sub assembly as shown in Figure 2, the adjuster sleeve including a first port 42 positioned below a coupling location (the shoulder of 46 and 45) of the adjuster sleeve and the upper sub assembly.
The collet is positioned on a distal end (top) of the adjuster sleeve 37, wherein a diameter associated with the collet is configured to change (as is necessarily provided to have a collet);
 a support sleeve (45) indirectly coupled to the upper sub-assembly through an adjuster sleeve 33, the support sleeve including first ports 42 extending through the support sleeve.
The support sleeve is configured to receive an object within its through bore (indicated by the centerline in Figure 2).
The support sleeve is retrieved as an integral part of the upper sub, since it is held between 68 and 33 by the engagement of the collet heads 46.
An outer diameter of the support sleeve outside diameter is variable based in part on slots 47 (shown in Figure 5) extending in a direction in parallel to a central axis of the support sleeve.

The bottom sub assembly includes a no-go (figure 4 innermost tubular near 35b) that limits the movement of the support sleeve after the support sleeve has sheared due to stopping movement of the assembly 20.
The first set of fingers are beveled at a downward angle from the proximal end of the housing towards a central axis of the housing as described above in combination with Geezy..
The adjuster sleeve and the support sleeve being configured to be coupled together via a temporary coupling mechanism 27 (wherein 27 is part of a pin and slot configuration with j-slot 28 shown in Figure 3, that can change the location of the innermost sleeve 33, which thus also changes the engagement of 33 with collet heat 46)in a first mode, and the adjuster sleeve and the support sleeve are configured to be coupled together via the collet in a second mode (shown in Figure 2).

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig, et al. in view of Geezy as applied to claims 1 and 14 above, and further in view of Smith US4726425.
Hennig, et al. in view of Geezy teaches the invention substantially as claimed, as described above, but does not teach inserting production tubing and a seal assembly through the detachable tool utilizing the tapered inner diameter of the end of the 
Hennig, et al. shows in Figure 1 the upper and bottom sub decoupled.
Smith teaches a tubing string for production Column 1: 16-23 (thus is production tubing) with a seal assembly 43 that is landed and inserted into existing tubulars 17, for sealing within the internal bore 13 Column 3: 19-22.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hennig, et al. in view of Geezy, further in view of Smith to insert production tubing and a seal assembly into the bottom sub after the upper sub has been removed and decoupled, as a known means for providing sealing within the internal bore of the bottom sub.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1-11, 14-23, and 26 under Crase US4452472, Echols US5960884, and Bussear US5743335 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hennig, et al. in view of Geezy.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kile US1089650 teaches having a pipe connection with beveled surface 7 to form a tighter joint or union. Schmidt US3778741 teaches a connection with an upper sub 6 and a lower sub 2a, with interlocking fingers 20, in which the fingers .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        1/14/2021